DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
Claims 1 – 7 are pending and being examined;
Claims 1 – 7 are rejected;
Claim 7 is newly added.

Drawings
The drawings were received on 8/22/2022.  These drawings are accepted.

Specification
The substitute specification, received on 8/22/2022, is accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gayrard (US 2004/0188568, previously cited) in view of Sarno (US 2017/0029126).
Re: Claim 1, Gayrard discloses a loop-type heat pipe (fluid loop 10, fig. 2, see para 66) comprising: 
an evaporator (11, fig. 2) configured to vaporize an operating fluid (para 67); 
a first condenser (121 fig. 2) and a second condenser (122 fig. 2) configured to condense the operating fluid (para 68); 
a liquid pipe (19, fig. 2) configured to connect the evaporator and the first condenser and second condenser (para 68); 
a first vapor pipe (see annotated figure below) configured to connect the evaporator and the first condenser (fig. 2); and 
a second vapor pipe (see annotated figure below) configured to connect the evaporator and the second condenser (fig. 2), 
wherein the liquid pipe comprises: 
a first liquid pipe having a first flow path and connected to the first condenser (see annotated figure below), a second liquid pipe having a second flow path and connected to the second condenser (see annotated figure below), and 
a third liquid pipe having a third flow path connecting to the first flow path and the second flow path and connected to the evaporator (see annotated figure below).


    PNG
    media_image1.png
    544
    712
    media_image1.png
    Greyscale

Gayrard does not disclose the evaporator, the first vapor pipe, the first condenser, the first liquid pipe, and the third liquid pipe form a first loop-shaped flow path, the evaporator, the second vapor pipe, the second condenser, the second liquid pipe, and the third liquid pipe form a second loop-shaped flow path, and the first loop-shaped flow path and the second loop-shaped flow path are formed independently from each other and share only the third liquid pipe.
However Sarno teaches a dual-condenser loop heat pipe (fig. 1b, para 66) wherein the condensers (15a and 15b, fig. 1b) are each connected to the evaporator by an independent vapor line. This configuration allows the condensers to be located in different zones (para 67). When the independent vapor lines of Sarno are combined with the apparatus of Grayard, the resulting combination is a device wherein the evaporator, the first vapor pipe, the first condenser, the first liquid pipe, and the third liquid pipe form a first loop-shaped flow path, the evaporator, the second vapor pipe, the second condenser, the second liquid pipe, and the third liquid pipe form a second loop-shaped flow path, and the first loop-shaped flow path and the second loop-shaped flow path are formed independently from each other and share only the third liquid pipe.
Therefore, in view of Sarno’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the apparatus of Grayrard with the independent vapor lines, thereby providing the ability to have condensers in separate zones.
Re: Claim 2, Gayrard discloses both the operating fluid flowing through the first flow path and the operating fluid flowing through the second flow path flow into the evaporator via the third flow path (fig. 2, outlets of condensers flow into liquid line 19 which flows into evaporator 11).
Re: Claim 3, Gayrard discloses the first liquid pipe includes a first space (inside of first pipe), wherein the second liquid pipe includes a second space (inside of second liquid pipe), and wherein the third liquid pipe includes a third space (inside of third liquid pipe) configured to communicate with the first space and the second space (all three pipes are in fluid connection).
	Re: Claim 4, Gayrard discloses as seen from above (fig. 2, the view presented is interpreted as seen from above since the structural components of the apparatus are connected in the same way as applicant’s), the third space has a first width (see annotated detail view below) at a boundary (dotted line, see annotated detail view below) with the first space, a second width at a boundary with the second space (see detail view below), and a third width greater than the first width and the second width between the boundary with the first space and the boundary with the second space (see annotated detail view below; the boundary between the first and second spaces and the third space is along the dotted line; the third width is between the boundaries in that the third width exists in the space that separates the first space and the second space; because of the structure of the apparatus the third width must be greater that the first and second widths since the third liquid pipe spans both the first and second liquid pipe connection points).


    PNG
    media_image2.png
    548
    739
    media_image2.png
    Greyscale

Re: Claim 7, Grayrard as modified by Sarno teaches the first vapor pipe is configured to directly connect the evaporator and the first condenser (Sarno fig. 1b), the second vapor pipe is configured to directly connect the evaporator and the second condenser (Sarno fig. 1b), and
the first vapor pipe and the second vapor pipe are formed separately and independently from each other (Sarno fig. 1b).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gayrard (US 2004/0188568) in view of Sarno (US 2017/0029126), further in view of Chen (CN-108267037) and Kurashima (US 2018/0142960, hereafter Kurashima ‘960).
Re: Claim 5, Gayrard as modified by Sarno is silent on wherein the first liquid pipe comprises a first porous body, wherein the second liquid pipe comprises a second porous body, and wherein the third liquid pipe comprises a third porous body continuing to the first porous body and the second porous body.
However, Chen teaches the first liquid pipe comprises a first porous body (left side of fourth capillary wick 41, fig. 4), wherein the second liquid pipe comprises a second porous body (right side of fourth capillary wick 41, fig. 4), and wherein the third liquid pipe comprises a third porous body (fifth capillary core 51, fig. 4) continuing to the first porous body and the second porous body (fig. 4, the wick structures are contiguous; wick structures are made of sintered copper which makes them porous – see pg 3, para above ‘Example 2’).
Therefore, in view of Chen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the loop heat pipe of Gayrard as modified by Sarno with the first liquid pipe comprises a first porous body, wherein the second liquid pipe comprises a second porous body, and wherein the third liquid pipe comprises a third porous body continuing to the first porous body and the second porous body as taught by Chen. Such would provide the benefit of promoting flow towards the evaporator and preventing vapor reflux (see Kurashima ‘960 para 5).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gayrard (US 2004/0188568) in view of Sarno (US 2017/0029126), and further in view of Kurashima (US 2018/0164043, hereafter Kurashima ‘043).
Re: Claim 6, Gayrard as modified by Sarno discloses the evaporator (Gayrard fig. 2, evaporator 14), the first condenser (Gayrard fig. 2, 121), the second condenser (Gayrard fig. 2, 122), the liquid pipe, the first vapor pipe and the second vapor pipe (annotated Gayrard fig. 2 above). Yet Gayrard as modified by Sarno is silent on constituted by a plurality of stacked metal layers.
However Kurashima ‘043 teaches a loop heat pipe constituted by a plurality of stacked metal layers (para 34).
Therefore, in view of Kurashima ‘043’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the loop heat pipe of Gayrard as modified by Sarno with constituted by a plurality of stacked metal layers as taught by Kurashima ‘043. Such would provide the benefit of reducing heat pipe thickness (see para 103).

Response to Arguments
Applicants arguments in the reply dated 8/22/2022 have been fully considered and are partially persuasive.
Regarding the drawing objection, applicant argues that the amended drawing overcomes the objection. Examiner agrees and the objection to the drawing is withdrawn.
Regarding the specification objections, applicant argues that the amended specification overcomes the objections to the drawing descriptions and the title. Applicant further argues on pg. 8 that an abstract not using the name of the article would be awkward and/or misdescriptive. These arguments are persuasive. Accordingly, the specification objections are withdrawn.
Regarding the prior art rejections, applicant argues on pgs. 8 – 10 that Gayrard fails to teach or suggest the newly added claim 1 limitation of independently formed first and second loop-shaped flow paths. Examiner agrees, and accordingly, new grounds of rejection have been applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763